UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-3916 NAME OF REGISTRANT: VANGUARD SPECIALIZED FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD PRECIOUS METALS AND MINING FUND ISSUER: AMCOL INTERNATIONAL CORPORATION TICKER: ACO CUSIP: 02341W103 MEETING DATE: 5/6/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: ARTHUR BROWN ISSUER YES FOR FOR ELECTION OF DIRECTOR: JAY D. PROOPS ISSUER YES FOR FOR ELECTION OF DIRECTOR: PAUL C. WEAVER ISSUER YES FOR FOR PROPOSAL #02: THE RATIFICATION OF THE AUDIT ISSUER YES FOR FOR
